COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TEXAS TAX SOLUTIONS, LLC.,                    §              No. 08-18-00126-CV

                       Appellant,               §                 Appeal from the

  v.                                            §           County Court at Law No. 5

  CITY OF EL PASO                               §            of El Paso County, Texas

                        Appellee.               §              (TC# 2014DTX0412)

                                                §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until March 1, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jose Padilla, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before March 1, 2019.


              IT IS SO ORDERED this 14th day of February, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.